Citation Nr: 1106955	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966.

This case comes to the Board of Veterans' Appeals (Board) from an 
August 2006 rating decision in which the Department of Veterans 
Affairs (VA) Regional Office (RO), in part, denied service 
connection for PTSD.

In October 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of stressful 
incidents during his service in the Vietnam War.  

In an August 2006 decision, the RO denied service connection for 
PTSD on the basis of no verified stressor.  Since, that decision, 
on July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. 
Reg. 39843 (July 13, 2010).  

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The recently amended regulation effectively eliminated the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The newly amended regulation 
provides that if a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id. 

In this case, the Veteran has submitted multiple stressors which 
allegedly support his PTSD diagnosis that involves his service 
during the Vietnam War.  Specifically, the Veteran reported that 
while on perimeter duty as a military police officer stationed at 
Phan Rang and Cam Ranh between 1965 and 1966, he encountered 
constant sniper fire at night.  

He also reported that in January 1966 he was with the 504th 
M.P.'s attached to the 101st Airborne Division stationed in a 
Tent City in Phan Rang, Vietnam when a solider named Sergeant W. 
Ross took a call girl hostage.  The Veteran claimed that when he 
responded to the situation as part of his duty as a military 
policeman, Sergeant Ross pointed a gun at his head.

He also claimed that in January 1966 he was a part of a convoy on 
Route 1 near Dong Ba, Vietnam that hit and ran over Vietnamese 
pedestrians.

In a March 2007 VA treatment note, a VA geriatric 
neuropsychiatrist indicated that the Veteran had chronic, severe 
PTSD which was caused by his combat-related events in service.  
He believed that there was a direct relationship between the 
Veteran's current disability and his service-related events.

In an August 2006 letter, the RO stated that, due to insufficient 
stressor information regarding the Veteran's description of 
stressor events, they did not contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Unit Records Research (CURR)).  

In fact, the record does not indicate that an attempt was made to 
corroborate the Veteran's alleged stressor by contacting JSRRC or 
any other appropriate agency.

The Board finds that the Veteran has submitted enough 
information, as required by M21-1MR, Part IV, subpart ii, 
I.D.15.c, to conduct a records search with the JSRRC for 
corroboration of the Veteran's reported stressors, to include the 
pertinent unit histories.  The Veteran's DD 214 reflects he had 6 
months and 3 days of foreign service and that the he was assigned 
to Company A of the 504th Military Police Battalion. 

Additionally, if the veteran was stationed with a unit that was 
present while enemy attacks occurred, it would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  In 
other words, the Veteran's presence with the unit at the time 
such attacks occurred would corroborate his statement that he 
experienced such attacks personally.  

Based on the above, the instant matter must be remanded for 
stressor verification development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The RO should obtain additional 
information from the Veteran regarding the 
claimed stressors, if deemed necessary.  
This summary, a copy of the Veteran's DD 
214 and all associated service documents 
should be sent to the JSRRC, or any other 
appropriate agency for verification of the 
alleged stressful events in service.  The 
JSRRC should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.  At a minimum 
unit and organizational histories should be 
obtained in an effort to verify the claimed 
stressors.  If such unit histories verify 
the occurrence of any of the in-service 
stressful events, including small arms 
fire, sniper fire, mortar fire, rocket 
explosion, base perimeter breaches or 
attempted breaches, and service members 
wounded and killed in action, the RO should 
indicate what stressors have been verified.  
All records and responses received must be 
associated with the claims file.

2.  After completion of all appropriate 
development, readjudicate the Veteran's 
claim.  If the action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


